DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/02/2021, which are in response to USPTO Office Action mailed 8/2/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al. (US PGPUB No. 20180089328; Pub. Date: Mar. 29, 2018) in view of VAN DUSEN et al. (US PGPUB No. 2014/0075004; Pub. Date: Mar. 13, 2014)


Regarding independent claim 1,
	Bath discloses a method, comprising: continuously aggregating metadata from disparate ecosystem components of an ecosystem, the metadata comprising metrics of crawling, data ingestion, and content enrichment activities and health information of the disparate ecosystem components of the ecosystem, See Abstract, (Disclosing a method for ingesting data including metrics data comprising key values and numerical values.). See FIG. 1, (Illustrating a data intake and query system 12 operatively coupled to metrics data source 16, non-metrics data source 18, and metrics and non-metrics data source 20 via network 14. The system 10 representing a computing environment, i.e. an ecosystem, comprising separate data sources. Note that Paragraph [0105] describes these data sources as “disparate data sources”, i.e. the plurality of data sources are disparate ecosystem components.)
Paragraph [00483] discloses the use of real-time search techniques that enable searching and displaying a continuous view of metrics and/or non-metrics data as it streams into the data intake and query system, i.e. as it is ingested from disparate ecosystem components of an ecosystem. 
The examiner notes that for data to be searched and displayed continuously, it must necessarily be ingested continuously by the data intake and query system. Paragraph [0422] further disclosing that pre-aggregation occurs before or during data ingestion. Therefore, given that data ingestion is implemented as a continuous process ([0483]), the aggregation of records before or during data ingestion is also continuous.

See Paragraph [0130], (The data intake and query system receives data from an input data source via a forwarder component. A forwarder may receive a data stream from a log file, stream or other source of data or may receive and segment raw data into blocks or buckets to facilitate processing, i.e. the process of pulling and forwarding data from a data source to the data intake and query system is equivalent to crawling, i.e. the obtained metrics are crawling metrics.). See Paragraph [0297], (Wherein the metrics comprising n-tuples are obtained via a data ingestion process, i.e. tuples comprising data ingestion metrics.) See Paragraph [0278], (Wherein technical add-ons can support metrics data by generally importing and enriching data from any source, creating a rich data set that is ready for direct analysis or use in an application, i.e. content enrichment activity.) See Paragraph [0285], (Wherein metrics data regarding service health may be monitored by MITSI services, i.e. metrics of health information). See Paragraph [0130], (The data intake and query system receives data from an input data source via a forwarder component. A forwarder may receive a data stream from a log file, stream or other source of data or may receive and segment raw data into blocks or buckets to facilitate processing, i.e. the process of pulling and forwarding data from a data source to the data intake and query system is equivalent to crawling, i.e. the obtained metrics are crawling metrics.)
the aggregating performed by a dashboard monitoring system running on a server machine operating in an enterprise computing environment; See Paragraph 
processing, by the dashboard monitoring system with respect to a time window, the metadata thus aggregated from the disparate ecosystem components of the ecosystem, See Paragraph [0218], (Disclosing a user interface that enables users to select a specific time range and view data comprising events, log data and associate metrics for the selected time range.). Note [0297] wherein the metrics comprising n-tuples are obtained via a data ingestion process, i.e. tuples comprising data ingestion metrics.
See Paragraph [0483], (Disclosing a real-time search functionality that enables searching and displaying a continuous view of metrics or non-metrics data as it streams into the data intake and query system. Time boundaries for real-time searches may be continuously updated by specifying a time range representing a sliding window of data. The data intake and query system, i.e. the dashboard monitoring system, uses this sliding time window to accumulate data that is viewable upon reaching the end of said window, i.e. processing metadata from ingested metrics with respect to a time window.
responsive to a view request from a dashboard user interface on a user device, dynamically updating the view model, See Paragraph [0167], (If a data model object is selected to drive a report editor, a graphical user interface of the report editor enables a user to define reporting criteria for the report using fields associated with the selected data model object.) The examiner notes that editing a report, i.e. the view model, is equivalent to updating it.
the dynamically updating comprising utilizing the set of aggregation functions to aggregate metric values associated with the set of metrics in the metadata aggregated from the disparate ecosystem components of the ecosystem, See Paragraph [0276], (A StatsD collector component may aggregate and summarize metrics that have been previously summarized and reported by the StatsD collector, i.e. updating the metrics. New metrics may be created using different aggregation functions, i.e. a set of aggregation functions. Collected metrics may be aggregated and routed to a received on regular intervals for further processing.). Note FIG. 7 wherein customer information metrics are received from an exemplary three disparate sources, i.e. disparate ecosystem components, as such the ingested and aggregated metrics are received from disparate ecosystem components. 
the view model configured for rendering a view of the set of metrics, the dynamically updating performed by the dashboard monitoring system; See Paragraph [0174], (A reporting application allows the user to create graphical visualizations of statistics generated for a report, i.e. the view model may be rendered (as a report).) See Paragraph [0167], (Disclosing that a graphical user interface of the report editor enables a user to define reporting criteria for the report using fields 
and communicating the view model from the dashboard monitoring system to the dashboard user interface for rendering the view in the dashboard user interface on the user device. See Paragraph [0174], (A reporting application allows the user to create graphical visualizations of statistics generated for a report, i.e. the view model may be rendered (as a report).)
Bath does not disclose the dashboard monitoring system configured for monitoring the ecosystem, the dashboard monitoring system having collection models and view models;
the processing including the dashboard monitoring system directing the metadata into the collection models with respect to the time window, 
each collection model representing a functional data structure and having a set of aggregation functions for aggregating a set of metrics in the metadata aggregated from the disparate ecosystem components of the ecosystem, 
the set of metrics specified in a view model of the view models;
VAN DUSEN discloses the dashboard monitoring system configured for monitoring the ecosystem, the dashboard monitoring system having collection models and view models; See Paragraph [0051], (Disclosing a method for providing a categorized commonplace of shared information. The method includes a system configured to provide categorization services to a customer system including an interface configured to collect data from the customer system. The system further 
the processing including the dashboard monitoring system directing the metadata into the collection models with respect to the time window, See Paragraph [0051] & [0436], (The method includes a system configured to provide categorization services to a customer system including an interface configured to collect data from the customer system. The system further comprises a mid-tier server configured to serve data, manage access, storage and aggregation of collected data and releasing the collected data to the central CMMDB, i.e. collection models.) See Paragraphs [0436] [0806], (Information resources that are collected (e.g. via crawling and/or scraping) include metadata regarding documents or pages and may be internal or external to the CMMDB, i.e. directing metadata into the collection models.) See Paragraph [0380] & [0596], (Communities of data may be focused on a particular timeframe
each collection model representing a functional data structure and having a set of aggregation functions for aggregating a set of metrics in the metadata aggregated from the disparate ecosystem components of the ecosystem, See Paragraph [0436], (Repositories, document management systems and/or the World Wide Web may be crawled in a methodical, automated manner to analyze data on web 
the set of metrics specified in a view model of the view models; See Paragraph [3424], (Dxos (e.g. display elements of a user interface) comprise a plurality of display specifications used to filter the retrieval and display of information for users to navigate, i.e. set of metrics specified in a view model of the view models (e.g. each dxo is a view model of the plurality of view models.)
The examiner notes that Paragraph [0010] of Applicant’s Specification defines a “view model” as having an associated filter definition that can be used to generate different views based on a same view model and/or collection model. The display specifications of each Dxo determine characteristics correspond to which elements of collected/crawled/scraped data will be displayed, i.e. an associated filter definition.
Bath and VAN DUSEN are analogous art because they are in the same field of endeavor, data collection and organization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath to include the method of collecting and displaying data as described by VAN DUSEN. Paragraph [3776] of VAN DUSEN discloses that the process of developing result sets provides benefits to system users by allowing them to state access rights for results sets and result set items, set release dates for result sets and result set items, etc. Thereby allowing users to manage availability of data at whatever level of granularity they require. 

Regarding dependent claim 2,
As discussed above with claim 1, Bath-VAN DUSEN discloses all of the limitations.
	Bath further discloses the step of wherein the collection models are formed in memory. See Paragraph [0426], (Metrics stored in the metric store include one or more data models, i.e. the collection models are maintained in storage.).

Regarding dependent claim 3,
As discussed above with claim 1, Bath-VAN DUSEN discloses all of the limitations.
	Bath further discloses the step of receiving the metrics of crawling, data ingestion, and content enrichment activities and health information pushed from dashboard notifiers running in the disparate ecosystem components of the ecosystem or a portion thereof. See Paragraph [0294], (Data ingestion comprises acquiring metrics data in any format over computer networks from remote computer systems, i.e. receiving metrics. Ingestion includes techniques for processing metrics 

Regarding dependent claim 4,
As discussed above with claim 1, Bath-VAN DUSEN discloses all of the limitations.
	Bath further discloses the step of polling the metrics of crawling, data ingestion, and content enrichment activities and health information through dashboard agents communicatively connected to the disparate ecosystem components of the ecosystem or a portion thereof.  See Paragraph [0455], (FIG. 44 illustrating a user dashboard, i.e. a dashboard agent of the ecosystem, having a plurality of metric charts displaying the status of multiple metrics, i.e. displaying the status of a metric is equivalent to polling said data.).

Regarding dependent claim 5,
As discussed above with claim 1, Bath-VAN DUSEN discloses all of the limitations.
	Bath further discloses the step wherein the disparate ecosystem components of the ecosystem comprise at least two of a data ingestion pipeline, a social media crawler, a web crawler, a data crawler configured for an enterprise system, or a predictive content analytics module.  See Paragraph [0097], (The SPLUNK ENTERPRISE system employed for performing the method is an event-based data intake and query system, i.e. an enterprise computing system.). See Paragraph [0128], . See Paragraph [0085], (The data intake and query system collects and stores raw data as structured events, i.e. a data crawler configured for an enterprise system.).

Regarding dependent claim 6,
	As discussed above with claim 5, Bath-VAN DUSEN discloses all of the limitations.
	Bath further discloses the step wherein the metrics comprise a number of documents enriched through the data ingestion pipeline, See Paragraph [0263], (A metrics ingestion component 202 collects metrics data from local or remote systems over a computer network, i.e. a data ingestion pipeline. Note [0266] wherein metrics may be structured, unstructured or semi-structured data, i.e. documents.). See Paragraph [0278], (Metrics data may be supported by technical add-ons which may generally import and enrich data from any source, i.e. documents enriched through the data ingestion pipeline)
a number of messages or documents crawled by the social media or the web crawler, and a number of jobs completed by the data crawler. See Paragraph [0085], (The data intake and query system collects and stores raw data as structured events wherein an event includes a portion of raw data associated with a specific point in time, i.e. an event corresponds to a document further referring to a completed job (e.g. data with a timestamp for an event that has already occurred).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath in view of VAN DUSEN as applied to claim 1 above, and further in view of De Smet et al. (US PGPUB No. 2017/0147621; Pub. Date; May 25, 2017),hereinafter De Smet'621.
Regarding dependent claim 7,
	As discussed above with claim 1, Bath-VAN DUSEN discloses all of the limitations.
	Bath-VAN DUSEN does not disclose the step wherein the processing further comprises: dynamically constructing an expression tree in memory, the expression tree having nodes representing predicates;
and navigating the nodes of the expression tree to form the set of aggregation functions for each collection model.
De Smet’621 discloses the step wherein the processing further comprises: dynamically constructing an expression tree in memory, the expression tree having nodes representing predicates; See Paragraph [0017], (Disclosing that expression trees are data structures representing queries having nodes representing leaves which represent portions of said query.). Note FIG. 4 wherein leaf nodes of an expression tree represent operations and parameters that correspond to the totality of the expression, i.e. the expression tree having nodes representing predicates.
and navigating the nodes of the expression tree to form the set of aggregation functions for each collection model. See Paragraph [0037], (An aggregation process may traverse an expression tree in order to compute a hash code 
Bath, VAN DUSEN and De Smet’621 are analogous art because they are in the same field of endeavor, optimizing data aggregation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-VAN DUSEN to include the process of traversing an expression tree as described by De Smet’621. Paragraph [0037] of De Smet’621 discloses that aggregating an expression tree in this manner provides efficiencies in computing hash codes for each node by only computing the hash code one time when employing the traversal.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath in view of VAN DUSEN as applied to claim 1 above, and further in view of Kodner et al. (US PGPUB No. 2017/0142200; Pub. Date: May 18, 2017).
Regarding dependent claim 8,
As discussed above with claim 1, Bath-VAN DUSEN discloses all of the limitations.
	Bath-VAN DUSEN does not disclose the step wherein the disparate ecosystem components of the ecosystem comprise an application having a dashboard notifier library.
Kodner discloses the step wherein the disparate ecosystem components of the ecosystem comprise an application having a dashboard notifier library. See Paragraph [0015], (Disclosing a stream consolidation system comprising a website 
Note that Paragraph [0083] of Applicant's specification describes a dashboard notifier library as a component comprising an in-memory data structure for asynchronous processing. The website dashboard interface disclosed by Kodner allows users to interact with the application system to select between synchronous/asynchronous transfer of data, therefore it is functionally equivalent to the claimed dashboard notifier library.
	Bath, VAN DUSEN and Kodner are analogous art because they are in the same field of endeavor, stream data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-VAN DUSEN to include the website dashboard disclosed by Kodner. Doing so would allow the system to display a dashboard interface capable of providing analytical insights in real-time or near real-time.

Regarding dependent claim 9,
As discussed above with claim 1, Bath-VAN DUSEN-Kodner discloses all of the limitations.
	Kodner further discloses the step wherein the disparate ecosystem components of the ecosystem further comprise a third-party application running on a node having a dashboard agent. See Paragraph [0132], (The SPLUNK ENTERPRISE system allows forwarding of data from an ENTERPRISE instance to third-party systems.). See Paragraph [0281], (AN HTTP API endpoint collector creates custom scripts to access metrics using APIs of third-party vendors to stream metrics data to the receiver.).

Claim 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodner et al. (US PGPUB No. 2017/0142200; Pub. Date: May 18, 2017) in view of SAEKI et al. (US PGPUB No. 2017/0286454; Pub. Date: Oct. 5, 2017).
Regarding dependent claim 10,
	Kodner discloses a method, comprising: configuring an ecosystem component with a dashboard notifier library, the dashboard notifier library including a data structure configured for asynchronous processing, See Paragraph [0015], (Disclosing a stream consolidation system comprising a website dashboard, i.e. a dashboard notifier library.) See Paragraph [0094], (The stream consolidation engine can consolidate data streams in a social networking system into a consolidated data stream augmented with asynchronous data, i.e. configured for asynchronous processing. The conglomerate data records may be presented in the website dashboard.).
placing, by the dashboard notifier, elements from the ecosystem component in the data structure, See FIG. 7 and Paragraph [0094], (A stream consolidation engine 732 may consolidate data streams in social networking system 702, i.e. elements from ecosystem components, into a consolidated data stream, i.e. a Kodner, the stream consolidation system comprises a website dashboard for displaying accumulated metrics such as those obtained by the stream consolidation engine as in [0094], i.e. an intent to publish metrics and events to a dashboard service.
the elements from the ecosystem component include one or more of a job activity by the ecosystem component and an event occurring at the ecosystem component; See Paragraph [0013], (The stream consolidation system can subscribe to multiple data streams including an activity record data stream, i.e. one or more of an event occurring at the ecosystem component, and one or more application service output streams.). Note [0018] wherein activity records characterize user interactions between client devices and client interfacing systems, i.e. an interaction (e.g. I/O requests) is an event.
reading, asynchronously by the dashboard notifier, a batch of elements from the data structure; See Paragraph [0031], (A batch chatter analysis engine executes data mining studies that are asynchronous to when new activity records become available, i.e. asynchronous batching of elements. Note [0013] wherein activity records are data items contained in an activity record data stream of a consolidated data stream, i.e. the data structure.).
and pushing or publishing, by the dashboard notifier, the batch of elements to the data receiver of the dashboard monitoring system. See Paragraph [0068], (The stream consolidation engine can publish the conglomerate data record subscribed by the real-time chatter analysis engine. The chatter analysis engine can generate a dashboard that reflects dynamically updated insights to digital chatter, i.e. publishing a batch of elements to a dashboard.) The examiner notes that the stream consolidation engine is necessarily capable of receiving the stream data that is published to the dashboard generated by the chatter analysis engine, therefore the stream consolidation engine is fulfills the functionality of the recited “data receiver of the dashboard monitoring system”.
	Kodner does not disclose the ecosystem component running on a server machine in an enterprise computing environment; 
starting up the ecosystem component configured with the dashboard notifier library, wherein the starting up also starts up a dashboard notifier embedded in the ecosystem component, 
wherein the dashboard notifier registers the ecosystem component with a dashboard monitoring system , 
the dashboard monitoring system operating in the enterprise computing environment and configured for monitoring an ecosystem having disparate ecosystem components of an ecosystem, the disparate ecosystem components comprising the ecosystem component; 
the disparate ecosystem components comprising the ecosystem component, the dashboard monitoring system having a data receiver;;
SAEKI discloses the ecosystem component running on a server machine in an enterprise computing environment; See FIG. 3, (Data retrieval apparatus 100 comprises a Business Intelligence Unit 30 and Virtual Database Unit 20, i.e. ecosystem components running on a server machine in an enterprise computing environment.).
starting up the ecosystem component configured with the dashboard notifier library, wherein the starting up also starts up a dashboard notifier embedded in the ecosystem component, See FIG. 6 and Paragraph [0154], (FIG. 6 illustrating a Business Intelligence Unit comprising library management unit 33,  dashboard display unit 36, i.e. a dashboard notifier library, and dashboard linking unit 37.) See Paragraph [0179], (The dashboard display unit comprises a retrieval request instruction unit and a report display unit. Dashboards are registered in a library and can be reused as templates and used for reference to previous retrievals, i.e. the individual dashboard templates are dashboard notifiers stored and maintained (embedded) in the library corresponding to the dashboard display unit, i.e. the dashboard notifier library.). The examiner notes that for dashboards to be generated based on user requests, the dashboard components must necessarily be started up and active in order for them to be used, therefore the dashboard display unit necessarily has to be started up within the Business Intelligence Unit in order to perform requested tasks.
wherein the dashboard notifier registers the ecosystem component with a dashboard monitoring system, See Paragraph [0156], (A user terminal may request data based on the presentation structure definition information registered in a data dictionary.). See Paragraph [0152], (The presentation structure includes dashboards,  
the dashboard monitoring system operating in the enterprise computing environment and configured for monitoring an ecosystem having disparate ecosystem components of an ecosystem, the disparate ecosystem components comprising the ecosystem component; See FIG. 3, (Data dictionary 10 is communicatively coupled with Virtual Database Unit 20 coupled with a plurality of Databases 1 and Business Intelligence Unit 30 which processes requests from a plurality of User Terminals 2, i.e. monitoring disparate ecosystem components of an ecosystem.). The examiner notes that data dictionary 10 operates in communication with the Business Intelligence Unit 30, i.e. the dashboard monitoring system operates in an enterprise computing environment.). The examiner notes that the system of FIG. 3 including a plurality of terminals, databases and the data retrieval apparatus comprises an ecosystem having disparate ecosystem components.
 the disparate ecosystem components comprising the ecosystem component, See FIG. 3, (The plurality of user terminals 2 are disparate ecosystem components registered to communicate with the data retrieval apparatus 100.).
the dashboard monitoring system having a data receiver; See FIG. 3, (Data dictionary 10 handles the dashboard structures and is capable of receiving information from business intelligence unit 30 and data dictionary editing unit 40, i.e. data receiver(s).)
Kodner and SAEKI are analogous art because they are in the same field of endeavor, enterprise data systems. It would have been obvious to anyone having Kodner to include the method of generating and managing dashboards as disclosed by SAEKI. Doing so would allow the system to store and retrieve dashboards for delivering said dashboards to users based on retrieval requests. The resulting improvement would be the ability to retain dashboard templates in order to efficiently fulfill requests as opposed to generating a new dashboard every time one is required.

Regarding dependent claim 12,
As discussed above with claim 10, Kodner-Saeki discloses all of the limitations.
Kodner further discloses the step wherein the pushing or publishing further comprises pushing or publishing, by a transporter of the dashboard notifier, the batch of elements to a dashboard agent running on the server machine. See Paragraph [0068], (The stream consolidation engine can publish the conglomerate data record, i.e. the batch of elements, subscribed by the real-time chatter analysis engine, i.e. a dashboard agent. The chatter analysis engine generates a dashboard that reflects dynamically updated insights to digital chatter, i.e. publishing a batch of elements to a dashboard.).
and pushing or publishing, by the dashboard agent, the batch of elements to the dashboard monitoring system. See Paragraph [0015], (A website dashboard can be presented to users for providing real-time or near real-time data mining and data analysis, i.e. the presented dashboard is a dashboard monitoring system.). As such, Paragraph [0068] describes the process where the stream consolidation engine, i.e. the transporter, communicates with the chatter analysis engine, i.e. the database agent, to 

Regarding dependent claim 15,
As discussed above with claim 10, Kodner-SAEKI discloses all of the limitations.
Kodner further discloses the step wherein the transporter is configured for making an application programming interface call to the dashboard monitoring system or for pushing or publishing the batch of elements to a distributed streaming platform. See Paragraph [0068], (The stream consolidation engine, i.e. the transporter, can publish the conglomerate data record subscribed by the real-time chatter analysis engine. The chatter analysis engine can generate a dashboard that reflects dynamically updated insights to digital chatter, i.e. publishing a batch of elements to a dashboard.).
The examiner notes that the step of making an application programming interface call to the dashboard monitoring system is an optional limitation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodner in view of SAEKI as applied to claim 10 above, and further in view of Bath et al. (US PGPUB No. 20180089328; Pub. Date: Mar. 29, 2018).
Regarding dependent claim 11,
As discussed above with claim 10, Kodner-SAEKI discloses all of the limitations.
Kodner-SAEKI does not disclose the step wherein the elements from the ecosystem component comprise a measure of a crawling, data ingestion, or content enrichment activity by the ecosystem component or a lifecycle event reported by the ecosystem component.
Bath discloses the step wherein the elements from the ecosystem component comprise a measure of a crawling, data ingestion, or content enrichment activity by the ecosystem component or a lifecycle event reported by the ecosystem component. See Paragraph [0294], (Data ingestion comprises acquiring metrics data in any format over computer networks from remote computer systems, i.e. a measure of data ingestion.).
The examiner notes that “a measure of crawling, …, or content enrichment activity by the ecosystem component or a lifecycle event reported by the ecosystem component” are optional limitations.
Kodner, SAEKI and Bath are analogous art because they are in the same field of endeavor, stream data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kodner-SAEKI to include the method of collecting data ingestion metrics as described by Bath. Paragraphs [0005] and [0214] of Bath describes that the gathered performance metrics .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodner in view of SAEKI as applied to claim 10 above, and further in view of Meyerzon et al. (US Patent No. 6, 119, 081; Date of Patent: Mar. 6, 2001).
Regarding dependent claim 13,
As discussed above with claim 10, Kodner-SAEKI discloses all of the limitations.
Kodner-SAEKI does not disclose the step of instantiating two separate worker threads for performing a data collection task and a data transportation task such that the placing is not affected by the reading.
Meyerzon discloses the step of instantiating two separate worker threads for performing a data collection task and a data transportation task such that the placing is not affected by the reading. See Col. 8, lines 55-65, (Disclosing a multi-threaded system where a data gathering process, i.e. data collection and transportation tasks, utilizes multiple worker threads that concurrently access various system elements. Each worker thread has its own pipeline for the document data stream, i.e. worker thread tasks are not affected by each other, associated with the document that the worker thread has retrieved. The worker threads are capable of concurrently gathering and processing web documents according to the resources available to the gatherer process.).
Kodner, SAEKI and Meyerzon are analogous art because they are in the same field of endeavor, stream data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kodner-SAEKI to include the multi-threading operation disclosed for stream data processing as in Meyerzon. Doing so would provide performance benefits typically associated with parallel processing. The use of multiple worker threads to process multiple documents would improve performance limited only by the resources available by the gatherer process.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodner in view of SAEKI as applied to claim 10 above, and further in view of Davis (US PGPUB No. 2005/0022199; Pub. Date: Jan. 27, 2005).
Regarding dependent claim 14, 
As discussed above with claim 10, Kodner-SAEKI discloses all of the limitations.
Kodner-SAEKI does not disclose the step of determining, by the dashboard notifier, whether the dashboard monitoring system is offline or not available; 
and responsive to a determination by the dashboard notifier that the dashboard monitoring system is offline or not available, placing a worker thread for the reading in a waiting mode.
Davis discloses the step of determining, by the dashboard notifier, whether the dashboard monitoring system is offline or not available; See Paragraph [0024], (Disclosing a multi-threaded failover model. Note [0015] wherein failover refers to automatically switching to a redundant or standby server in response to detection of a 
and responsive to a determination by the dashboard notifier that the dashboard monitoring system is offline or not available, placing a worker thread for the reading in a waiting mode. See FIG. 2, (Wherein the system comprises Primary event processors (e/p) 202 and shadow event processors (sh/e/p) 204.) See Paragraph [0035], (The failover procedure is a thread in each event processor (e/p), i.e. a worker thread. Note [0028] wherein if the shadow event processor determines that the primary e/p is not "up" it enters a "pending takeover" state.) The examiner notes that the shadow e/p taking over from the primary state shuts down the threads communicating with primary e/p 202, i.e. the threads would not continue processing until the primary comes back online, i.e. a waiting mode.
Kodner, SAEKI and Davis are analogous art because they are in the same field of endeavor, batch processing systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kodner-SAEKI to include the failover procedures as disclosed by Davis. Doing so would allow the system to detect offline system components and subsequently provide means for recovering from potential failure states. Failover procedures help maintain data integrity by using a backup system that can attempt to either return to a last valid state via or re-queue unfinished processes.



Claim 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al. (US PGPUB No. 20180089328; Pub. Date: Mar. 29, 2018) in view of De Smet et al. (US PGPUB No. 2017/0147621; Pub. Date; May 25, 2017),hereinafter De Smet'621, Huntington et al. (US PGPUB No. 2007/0011321; Pub. Date: Jan. 11, 2007) and VAN DUSEN et al. (US PGPUB No. 2014/0075004; Pub. Date: Mar. 13, 2014).
Regarding independent claim 16,
Bath discloses a method, comprising: continuously receiving input streams of tuples pushed or polled from disparate ecosystem components of an ecosystem, See Abstract, (Disclosing a method for ingesting data including metrics data comprising key values and numerical values.). See FIG. 1, (Illustrating a data intake and query system 12 operatively coupled to metrics data source 16, non-metrics data source 18, and metrics and non-metrics data source 20 via network 14. The system 10 representing a computing environment, i.e. an ecosystem, comprising separate data sources. Note that Paragraph [0105] describes these data sources as “disparate data sources”, i.e. the plurality of data sources are disparate ecosystem components.)
Paragraph [00483] discloses the use of real-time search techniques that enable searching and displaying a continuous view of metrics and/or non-metrics data as it streams, i.e. input streams, into the data intake and query system. The examiner notes that for data to be searched and displayed continuously, it must necessarily be ingested continuously by the data intake and query system. Therefore, given that data ingestion is implemented as a continuous process, the receiving of records before or during data ingestion is also continuous.

each tuple comprising a metric of crawling, data ingestion, or content enrichment activity or health information an ecosystem component of the ecosystem, See Paragraph [0294], (Data ingestion comprises acquiring metrics data. Paragraph [0297] discloses that each metric is structured as an n-tuple record, i.e. a collection of metrics is a stream of tuples.). Note that the metrics comprising n-tuples are obtained via a data ingestion process, i.e. tuples comprising data ingestion metrics.
the receiving performed by a query processor running on a server machine operating in an enterprise computing environment; See Paragraph [0097], (The SPLUNK ENTERPRISE system employed for the method is an event-based data intake and query system, i.e. an enterprise computing system. Note [0201] wherein the SPLUNK ENTERPRISE system is described as a data server system, i.e. the query processing takes place in a server system.).
receiving, by the query processor, a view request from a user device through a user interface, the view request indicating a time window and a set of metrics of crawling, data ingestion, and content enrichment activity and health information of the disparate system components of the ecosystem; See Paragraph [0218], (Disclosing a user interface that enables users to select a specific time range and view data comprising events, log data and associate metrics for the selected time range.). See Paragraph [0266], (Universal forwarder 216 may handle collecting data 
determining, by the query processor, an initiate state of the set of metrics in the time window; See Paragraph [0218], (The enterprise system provides a user interface that enables users to select a specific time range to view data comprising events, log data and associated metrics for the selected time range. Note that an "initiate state… in the time window" is a subset of metrics in a first time range for the metrics. The enterprise system of Bath would allow users to select metrics from any time range including the first; as such, Bath allows selection of an initial state of metrics in a time window.).
the filtering further comprising directing metadata in the tuples into a collection model corresponding to a view model, See Paragraphs [0165]-[0166], (The data intake and query system provides the ability to design reports with object datasets using data models, i.e. collection models. A report generator may aggregate search results from across sets of events and generate statistics based on aggregated search results.) See Paragraph [0167], (A data model object is used to generate a 
The examiner notes that the claim recites the process including “directing”… the broadest, reasonable interpretation of the term “directing” includes designating by any entity, including a user or any other system entity, the metadata into collection models. Therefore, the limitation as presented does not preclude the use of user-interfaces to perform the step of “directing the metadata into collection models”.
the view model specifying a view for the set of metrics of crawling, data ingestion, and content enrichment activity and health information of the disparate system components of the ecosystem; See Paragraph [0174], (A reporting application allows the user to create graphical visualizations of statistics generated for a report, i.e. the view model may be rendered (as a report).)  See Paragraph [0130], (The data intake and query system receives data from an input data source via a forwarder component. A forwarder may receive a data stream from a log file, stream or other source of data or may receive and segment raw data into blocks or buckets to facilitate processing, i.e. the process of pulling and forwarding data from a data source to the data intake and query system is equivalent to crawling, i.e. the obtained metrics are crawling metrics.). See Paragraph [0297], (Wherein the metrics comprising n-tuples are obtained via a data ingestion process, i.e. tuples comprising data ingestion metrics.) See Paragraph [0278], (Wherein technical add-ons can support metrics data by generally importing and enriching data from any source, creating a rich data set that is ready for direct analysis or use in an application, i.e. content enrichment activity.) See Paragraph [0285], (Wherein metrics data regarding service health may be monitored by 
updating the view model utilizing the collection model; See Paragraph [0174], (A reporting application allows the user to create graphical visualizations of statistics generated for a report, i.e. the view model may be rendered (as a report).) See Paragraph [0167], (A graphical user interface of the report editor enables a user to define reporting criteria for the report using fields associated with the selected data model object, i.e. the view model is dynamically updated based on the data model object, i.e. the collection model.).
and communicating the view model to the user device for rendition and presentation of the view through the user interface. See Paragraph [0174], (A reporting application allows the user to create graphical visualizations of statistics generated for a report, i.e. the view model may be rendered (as a report) in response to user requests.)
Bath does not disclose dynamically constructing, by the query processor, an expression tree in memory, the expression tree having nodes representing predicates; 
navigating, by the query processor, the nodes of the expression tree to form a set of aggregation functions for a collection model;
De Smet’621 discloses dynamically constructing, by the query processor, an expression tree in memory, the expression tree having nodes representing predicates; See Paragraph [0017], (Disclosing that expression trees are data structures representing queries having nodes representing leaves which represent portions of said query.). Note FIG. 4 wherein leaf nodes of an expression tree represent operations and parameters that correspond to the totality of the expression, i.e. the expression tree having nodes representing predicates. See Paragraph [0024], (The system may include functionality for building expression trees that represent queries in a multi-query environment, i.e. the multi query environment of the invention is able to process queries, i.e. it is a query processor.).
navigating, by the query processor, the nodes of the expression tree to form a set of aggregation functions for a collection model; See Paragraph [0037], (An aggregation process may traverse an expression tree in order to compute a hash code for the plurality of nodes in the expression tree. Note [0023] wherein a variety of aggregation functions that comprise the aggregation process are described.).
Bath and De Smet’621 are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath to include the process of traversing an expression tree as described by De Smet’621. Paragraph [0037] of De Smet’621 discloses that aggregating an expression tree in this manner provides efficiencies in computing hash 
Bath-De Smet’621 does not disclose filtering, by the query processor utilizing the expression tree, the input streams of tuples pushed or polled from the disparate ecosystem components of the ecosystem with respect to the time window,
Huntington discloses filtering, by the query processor utilizing the expression tree, the input streams of tuples pushed or polled from the disparate ecosystem components of the ecosystem with respect to the time window, See Paragraph [0136], (Disclosing a method for managing network traffic to a hierarchical data storage. The method includes a user interface illustrated in FIG. 12e wherein a filter expression tree is used to define and limit a search space. Note [0105] wherein the console elements (e.g. user interface elements) are employed as part of a search platform, wherein the primary elements of a search are a universal stream definition and a time interval, i.e. a time window. ).  Note FIG. 12e wherein the user interface illustrates a filter expression tree having elements corresponding to a time window 1240, 1242.
The examiner notes that while Bath does not disclose the initial step of filtering...utilizing the expression tree, Bath discloses further steps of filtering that may be applied to sets of events in order to generate reports. The filtered search results retrieved by the method of Huntington represents a plurality of packets meeting filter conditions of the expression tree, i.e. a set of events. Therefore, the method of Bath may be applied to other datasets such as that of Huntington.
Bath, De Smet’621 and Huntington are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-De Smet’621 to include the step of filtering data according to a filter expression tree as disclosed by Huntington. Doing so would allow the system to use a filter expression tree to search for data meeting a plurality of conditions according to elements of said filter expression tree, thereby allowing a plurality of conditions to be applied to a search space.
Bath-De Smet’621-Huntington does not disclose the step of the receiving performed by a query processor of a dashboard monitoring system running on a server machine operating in an enterprise computing environment, the dashboard monitoring system configured for monitoring the ecosystem having the disparate ecosystem components;
the filtering further comprising directing metadata in the tuples into the collection model in the dashboard monitoring system, the collection model corresponding to a view model,
VAN DUSEN discloses the step of the receiving performed by a query processor of a dashboard monitoring system running on a server machine operating in an enterprise computing environment, the dashboard monitoring system configured for monitoring the ecosystem having the disparate ecosystem components; See FIG. 1, (A plurality of user workbenches, i.e. personal command and 
See Paragraph [0051], (Disclosing a method for providing a categorized commonplace of shared information. The method includes a system configured to provide categorization services to a customer system including an interface configured to collect data from the customer system, i.e. monitoring the ecosystem. The system further comprises a mid-tier server configure to serve data, manage access, storage and aggregation of collected data and releasing the collected data to the central CMMDB, i.e. collection models.) See Paragraph [0252], (Disclosing a plurality of "Dxo" elements which represent visual elements of an application system. Note [3424] wherein Dxo elements have individual display specifications, i.e. view models. )
the filtering further comprising directing metadata in the tuples into the collection model in the dashboard monitoring system, the collection model corresponding to a view model, See Paragraph [0504], (Graphical representations of Dxos comprise filter specifications such as those described in [0565]. Note [0436] & [0806] wherein Dxos refer to information resources gathered via crawling which include metadata, i.e. metadata obtained via crawling is directed from the collection model (e.g. 
Bath, De Smet’621 and Huntington and VAN DUSEN are analogous art because they are in the same field of endeavor, data collection and organization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-De Smet’621-Huntington to include the method of collecting and displaying data as described by VAN DUSEN. Paragraph [3776] of VAN DUSEN discloses that the process of developing result sets provides benefits to system users by allowing them to state access rights for results sets and result set items, set release dates for result sets and result set items, etc. Thereby allowing users to manage availability of data at whatever level of granularity they require. 

Regarding dependent claim 17,
As discussed above with claim 16, Bath-De Smet’621-Huntington-VAN DUSEN discloses all of the limitations.
Bath further discloses the step wherein each tuple comprises a component identifier, a group or project identifier, a job identifier, a metric or event name, a metric or event value, and a timestamp. See Paragraph [0327], (Ingested data is processed into metrics having an n-tuple of elements including a timestamp, a metric name, a measured numerical value and other dimensions. Note FIG. 22 illustrating a 


Regarding dependent claim 20,
	As discussed above with claim 16, Bath-De Smet’621-Huntington-VAN DUSEN discloses all of the limitations.
Bath further discloses the step wherein the tuple comprises a JavaScript Object Notation string. See Paragraph [0273], (An Http Event Collector (HEC) component handles sending metric data over HTTP or HTTPS to various destinations. Data can be sent by the HEC within a JSON object, i.e. the metric data in the form of n-tuples is transmitted as a JSON object.).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath in view of De Smet’621, Huntington and VAN DUSEN as applied to claim 16 above, and further in view of De Smet (US PGPUB No. 2017/0154080; Pub. Date: Jun. 1, 2017), hereinafter De Smet'080.
Regarding dependent claim 18,
Bath-De Smet’621-Huntington-VAN DUSEN does not disclose the step wherein the filtering further comprises: determining a new predicate from the view request;"
adding a node to the expression tree, the node representing the new predicate; 
creating a new stream from the node in the expression tree; 
and connecting the new stream to the collection model.
De Smet’080 discloses the step wherein the filtering further comprises: determining a new predicate from the view request; See Paragraph [0025], (Disclosing a tree extractor module that receives a query expression, i.e. a view request, and generates an expression tree from said query expression, i.e. determining a new predicate from the view request.).
adding a node to the expression tree, the node representing the new predicate; See Paragraph [0025], (Disclosing a tree extractor module that receives a query expression, i.e. a view request, and generates an expression tree from said query expression.). Note [0033] wherein an expression tree is generated by identifying a plurality of nodes within a plurality of resources, i.e. adding a node to the tree.
creating a new stream from the node in the expression tree; See FIG. 2, (Step 208 wherein the method processes at least one of the plurality of nodes in the expression tree to produce a data output responsive to a multi-output query. Note [0053] wherein an exemplary query for filtering stock information describes that the output of the multi-output query is a new stream comprising data matching the filtering criteria of the multi-output query, i.e. creating a new stream from the node in the expression tree.).
and connecting the new stream to the collection model. See Paragraph [0021], (Data output is generated in response to the multi-output query. Note that the data output comprising filtered streaming data is a collection model.).
Bath, De Smet’621, Huntington, VAN DUSEN and De Smet’080 are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-De Smet’621-Huntington-VAN DUSEN to include the process of filtering an expression tree to fulfill user requests as described in De Smet’080. Paragraph [0030] of De Smet’080 discloses that the method of using graph traversal algorithms and algebraic laws o connectable resources results in a number of technical advantages including but not limited to: reducing the amount of stored data when processing multiple data retrieval operations, avoiding data loss by analyzing two or more real-time data streams, avoiding buffering delays associated with analyzing two or more queries, etc. 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bath in view of De Smet’621, Huntington and VAN DUSEN as applied to claim 16 above, and further in view of Li et al. (US PGPUB No. 2018/0276299; Pub. Date: Sep. 27, 2018) and Barsness et al. (US PGPUB No. 2016/0306857; Pub. Date: Oct. 20, 2016).
Regarding dependent claim 19,
As discussed above with claim 16, Bath-De Smet'621-Huntington discloses all of the limitations.
Bath-De Smet'621-Huntington does not disclose obtaining, by the query processor from a persistent storage, the initial state;
extracting a value from the initial state;
determining a total value for the time window utilizing the value from the initial state;
and on arrival of a new tuple, updating the total value by adding a metric or event value from the new tuple and removing the value from the initial state,
the updating reflecting the total value at a current time of the time window;
and on arrival of each subsequent tuple, incrementally updating the total value.  
Li discloses obtaining, by the query processor from a persistent storage, the initial state; See Paragraph [0019], (Disclosing an aggregation engine configured to accept and aggregate metric values from stream data. The aggregation engine supports a customized time window where metrics within the customized time window are summed together.). The examiner notes that an "initial state" corresponds to a time 
extracting a value from the initial state; See Paragraph [0021], (An aggregation query engine configured to query and retrieve aggregation results for a specific dimension of metrics supported for aggregation, i.e. extracting a value. Aggregation results are derived from time windows, i.e. the extraction of values involves a time window therefore values can be extracted from any time window or state.).
determining a total value for the time window utilizing the value from the initial state; See Paragraph [0019], (The aggregation engine supports a customized time window where metrics within the customized time window are summed together, i.e. determining a total value using metrics from the specified time window or state.).
and on arrival of a new tuple, updating the total value by adding a metric or event value from the new tuple. See Paragraph [0019], (The aggregation engine performs automatic aggregation on metrics for received stream events, i.e. data is aggregated as it arrives via streaming. Li See Paragraph [0019], (The aggregation engine supports a customized time window where metrics within the customized time window are summed together, a total value is incremented by the automatic aggregations.).
The examiner notes that Li does not disclose the step of removing the value from the initial state.
the updating reflecting the total value at a current time of the time window; See Paragraph [0019], (The aggregation engine performs automatic aggregation on metrics for received stream events, i.e. data is aggregated as it arrives via streaming. Li 
and on arrival of each subsequent tuple, incrementally updating the total value.  See Paragraph [0019], (The aggregation engine performs automatic aggregation on metrics for received stream events, i.e. data is aggregated as it arrives via streaming. Li See Paragraph [0019], (The aggregation engine supports a customized time window where metrics within the customized time window are summed together, a total value is incremented by the automatic aggregations.).
Bath, De Smet'621, Huntington, VAN DUSEN and Li are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-De Smet'621-Huntington-VAN DUSEN to include the method of performing automatic aggregation as described by Li. Doing so would allow the system to automatically calculate a running total of metrics in real-time in various granularities as described in Paragraph [0019] of Li. Data may be aggregated at granular levels including every minute, hour, day, week etc. allowing users greater flexibility when analyzing metrics at particular time windows.
Bath-De Smet'621-Huntington-Li does not disclose the step wherein on arrival of a new tuple, removing the value from the initial state.
Barsness discloses the step wherein on arrival of a new tuple, removing the value from the initial state. See Paragraph [0027], (Disclosing a stream computing application comprising the use of sliding window for evicting incoming tuple data based 
Bath, De Smet'621, Huntington, VAN DUSEN, Li and Barsness are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bath-De Smet'621-Huntington-VAN DUSEN-Li to include the method of managing sliding windows for stream data as described by Barsness Doing so would allow the system to maintain fresh stream data within a particular window, thus allowing analysis of the youngest records for a particular slice of time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
Applicant's arguments filed with respect to claim(s) 10 have been fully considered but they are not persuasive.
Regarding independent claim 10,
	As described in the rejection above, SAEKI discloses the amended portions referring to “the dashboard monitoring system having a data receiver”. As illustrated in FIG. 3 of SAEKI, Data dictionary 10 handles the dashboard structures and is capable of receiving information from business intelligence unit 30 and data dictionary editing unit 40, thereby performing the same functionality as that of the disclosed data receiver.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159